                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW HAMPSHIRE




Steven Dominic

      v.                                              Civil No. 21-cv-148-LM
                                                      Opinion No. 2021 DNH 108 P
Stephen R. Goldman, et al.


                                      ORDER

      Proceeding pro se, plaintiff Steven Dominic brings this action against

attorneys who formerly represented his deceased mother’s estate, a former special

administrator of the estate, and judicial officials who presided over administration

of the estate. Plaintiff, who is currently the estate’s executor and the only person

with a beneficial interest in it, alleges that the defendants conspired to deprive him

of his interest in his mother’s estate and intentionally interfered with his

inheritance. Plaintiff brings federal claims under 42 U.S.C. § 1985(3) for conspiracy

to interfere with civil rights and under 42 U.S.C. § 1983 for violation of his

Fourteenth Amendment rights to due process and equal protection. In addition,

plaintiff brings claims under New Hampshire law for intentional interference with

inheritance, unfair business practices, legal malpractice, fraudulent

misrepresentation, and breach of fiduciary duty.

      Defendants move to dismiss plaintiffs’ claims (doc. nos. 14, 16, 23). Plaintiff

objects. For the reasons set forth below, the court grants defendants’ motions to

dismiss, dismisses plaintiff’s federal claims with prejudice, and dismisses his state-
law claims for lack of subject-matter jurisdiction without prejudice to his right to

pursue those claims in state court.



                                LEGAL STANDARD

      Under Federal Rule of Civil Procedure 12(b)(6), the court must accept the

factual allegations in the complaint as true, construe reasonable inferences in the

plaintiff’s favor, and determine whether the factual allegations in the complaint set

forth a plausible claim upon which relief may be granted. See Breiding v.

Eversource Energy, 939 F.3d 47, 49 (1st Cir. 2019). A claim is facially plausible

“when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).



                            FACTUAL ALLEGATIONS

      Except where otherwise noted, the following facts are drawn from plaintiff’s

amended complaint (doc. no. 4) and the attached exhibits.

      Plaintiff’s mother, Elaine Dominic (“Elaine”), died on November 8, 2016,

survived by her sons Steven Dominic (the plaintiff in this action), Reginald Dominic

(“Reginald”), and Gary Dominic (“Gary”). At the time of Elaine’s death, Reginald

lived in her house in Boscawen, New Hampshire, and plaintiff, although a New

Hampshire resident, was on an extended visit with his wife’s parents in Florida.

Plaintiff had at that time been estranged from his brothers Reginald and Gary for

several years. Plaintiff did not learn of Elaine’s death until December 6, 2016,
                                           2
when Reginald notified plaintiff’s mother-in-law by telephone and she, in turn,

notified plaintiff.

        On December 7, 2016, plaintiff contacted Elaine’s attorney, defendant

Stephen R. Goldman,1 to advise him of Elaine’s death and to determine whether he

would be willing to represent Elaine’s estate for probate purposes. Attorney

Goldman agreed to take on the representation. On December 12, 2016, having

obtained Reginald’s consent to retaining Attorney Goldman and agreement to meet

with him, plaintiff called Goldman back to confirm their arrangement. It does not

appear that plaintiff had any further involvement with Attorney Goldman or with

Reginald, or otherwise with the administration of Elaine’s estate, until May 26,

2017.

        On December 28, 2016, Attorney Goldman filed a petition for administration

of Elaine’s estate in the New Hampshire Circuit Court, 6th Circuit — Probate

Division — Concord. The petition requested that the court appoint Reginald as the

estate’s executor. Defendant Margaret-Ann Moran,2 in her capacity as the




        1At all material times, Attorney Goldman was employed by defendant
Bianco Professional Association Attorneys at Law (the “Bianco law firm”), and
defendant James J. Bianco, Jr., served as the Bianco law firm’s principal. The court
will refer to Attorneys Goldman and Bianco and the Bianco law firm collectively as
the “Bianco defendants” in this order.

        2At all material times, defendant Sharon A. Richardson served as the clerk
of court for the New Hampshire Circuit Court, 6th Circuit — Probate Division —
Concord. The court will refer to Judge Moran and Clerk Richardson collectively as
the “judicial defendants” in this order.
                                          3
presiding probate judge of the Circuit Court, granted the request and named

Reginald as the executor.

      In late March 2017, Reginald’s health began failing rapidly. On April 2,

2017, Gary moved into the estate’s house in Boscawen, where Reginald was still

residing. Gary observed that the valuables and motor vehicles that he expected to

see in the house were missing, as were all of Elaine’s financial and medical records.

      Reginald died on April 5, 2017. On April 10, 2017, Gary met with Attorney

Goldman to discuss how to proceed following Reginald’s death. Gary and Attorney

Goldman agreed that the best course would be for Attorney Goldman to serve as the

administrator of the estate. Accordingly, Attorney Goldman filed a petition to be

named as the administrator of Elaine’s estate. In April or May 2017, Judge Moran

granted the request.

      On May 26, 2017, while still in Florida visiting his wife’s family, plaintiff

received written notice of Attorney Goldman’s appointment as the estate’s

administrator. This was plaintiff’s first notice both of Reginald’s death and of

Attorney Goldman’s appointment. That same day, plaintiff called Attorney

Goldman to ask why he had not been consulted in connection with the decision to

request Attorney Goldman’s appointment as administrator. Plaintiff also asked

why Attorney Goldman had not requested that plaintiff be appointed as executor of

the estate. Attorney Goldman responded that Elaine’s will prohibited plaintiff from

serving as executor of her estate. Plaintiff believes that Attorney Goldman’s

response was knowingly false.



                                           4
      Plaintiff returned to New Hampshire on June 1, 2017. On June 6, 2017,

plaintiff met with Attorney Goldman. At that meeting, plaintiff became suspicious

that Attorney Goldman had conspired with Reginald to interfere with plaintiff’s

interest in Elaine’s estate and to cause harm to Elaine.

      On June 10, 2017, plaintiff and his wife moved into the estate’s Boscawen

house. Plaintiff’s brother Gary continued to reside there after plaintiff and his wife

moved in.

      On August 24, 2017, plaintiff filed a pleading in probate court objecting to

Attorney Goldman’s inventory of the estate’s assets and requesting that Attorney

Goldman resign as the estate’s administrator. Attorney Goldman subsequently

resigned at a status conference with the court on September 8, 2017. At that

conference, plaintiff requested that the court appoint a special administrator to

replace Attorney Goldman. On October 30, 2017, Judge Moran appointed defendant

Shane R. Stewart to serve as the special administrator of Elaine’s estate.

      Attorney Stewart conducted an investigation of Elaine’s financial and

medical records. On February 9, 2018, Attorney Stewart filed a report to apprise

the probate court of his findings. Attorney Stewart reported that it was “clear” that

assets had been misappropriated from Elaine’s estate and that Reginald had

“violated his duties under a power of attorney” prior to Elaine’s death. Doc. no. 4,

Exh. 10, ¶ 2. Attorney Stewart also reported that plaintiff, Elaine’s estate, and

Reginald’s estate were pursuing a global settlement. See id., ¶ 4. Plaintiff

executed a settlement agreement on February 16, 2018, which apparently resulted



                                          5
in plaintiff becoming the sole beneficiary of both Elaine’s and Reginald’s estates.

However, plaintiff believes that Attorney Stewart failed to disclose the full extent of

Reginald’s misappropriation of Elaine’s assets and counseled plaintiff to settle his

claims in order to conceal improper conduct of Attorney Goldman and the judicial

defendants.

      On August 3, 2018, plaintiff moved the probate court to appoint him as

administrator of Elaine’s estate. Judge Moran granted plaintiff’s motion, and

Attorney Stewart resigned. On October 19, 2018, plaintiff similarly moved the

probate court to appoint him as the administrator of Reginald’s estate. The probate

court granted that motion as well.

      On April 26, 2019, plaintiff moved the probate court on behalf of Elaine’s

estate to toll the statute of limitations for recovery of real property. On August 18,

2019, Judge Moran denied the motion. Plaintiff moved on September 5, 2019 for

introduction of certain of Elaine’s medical records into evidence and on September

13, 2019 for reconsideration of Judge Moran’s decision denying his motion to toll.

Judge Moran denied those motions respectively on October 2 and 10, 2019. In

consequence, plaintiff “lost faith” in Judge Moran and moved for her recusal on

October 24, 2019. Doc. no. 4, ¶¶ 195-196. On October 30, 2019, Judge Moran found

that grounds for recusal did not exist but nevertheless granted the motion and

recused herself “given the allegations made by the Administrator.” Doc. no. 4, Exh.

43.




                                           6
      The court takes judicial notice that the probate court subsequently closed

both Elaine’s and Reginald’s estates, that plaintiff appealed both closures, and that

the New Hampshire Supreme Court denied plaintiff’s appeal. See In re Estate of

Elaine Dominic; In re Estate of Reginald J. Dominic, Case No. 2020-0146 (N.H. Dec.

15, 2020).

      Arising out of the foregoing, plaintiff brings two federal claims and five state-

law claims. Plaintiff’s federal claims are pled as Counts I and II of his amended

complaint. In Count I, plaintiff alleges that all of the individual defendants3

conspired in violation of 42 U.S.C. § 1985(3) to interfere with his civil rights, and in

Count II he alleges that the individual defendants deprived him of his Fourteenth

Amendment rights to due process and equal protection in violation of 42 U.S.C.

§ 1983.

       Plaintiff’s state-law claims are pled as Counts III-VII of his amended

complaint. Plaintiff alleges that all defendants intentionally interfered with his

inheritance from Elaine (Count III), that all of the individual defendants violated

New Hampshire’s unfair business practices statute through the use of unfair or

deceptive acts or practices in the conduct of trade or commerce (Count IV), that

Attorneys Goldman, Bianco, and Stewart are liable for legal malpractice (Count V),

that Judge Moran and Attorney Goldman are liable for fraudulent

misrepresentation (Count VI), and that Attorneys Goldman and Stewart violated

fiduciary duties in connection with administering Elaine’s estate (Count VII).



      3   That is, all of the defendants other than the Bianco law firm.
                                           7
                                     DISCUSSION

      For the reasons discussed below, the court finds that the judicial defendants

enjoy immunity from suit in connection with all of plaintiff’s claims, and that

plaintiff fails to state a federal claim against any other defendant. The court

further finds that it lacks federal subject-matter jurisdiction over plaintiff’s state-

law claims.



I.    Judicial Immunity of the Judicial Defendants

      Pursuant to the doctrine of judicial immunity, “[a] judge is absolutely

immune from liability for h[er] judicial acts even if h[er] exercise of authority is

flawed by the commission of grave procedural errors.” Stump v. Sparkman, 435

U.S. 349, 359 (1978). In consequence, judicial officers “are not liable to civil actions

for their judicial acts, even when such acts are in excess of their jurisdiction and are

alleged to have been done maliciously or corruptly.” Id. at 356 (citations omitted);

see also Nystedt v. Nigro, 700 F.3d 25, 32 (1st Cir. 2012). For purposes of the

doctrine, whether an act is “judicial act” depends on both the nature of the act (i.e.,

“whether it is a function normally performed by a judge”) and the expectations of

the parties (i.e., “whether [the plaintiff] dealt with the judge in h[er] judicial

capacity”). Id. at 362; see also Goldstein v. Galvin, 719 F.3d 16, 25 (1st Cir. 2013).

“Therefore, it is an axiom of black letter law that when a judge carries out




                                            8
traditional adjudicatory functions, he or she has absolute immunity for those

actions.” Zenon v. Guzman, 924 F.3d 611, 616 (1st Cir. 2019) (citations omitted).4

      “Like other forms of official immunity, judicial immunity is an immunity

from suit, not just from ultimate assessment of damages.” Mireles v. Waco, 502

U.S. 9, 11 (1991) (citations omitted). “Accordingly, judicial immunity is not

overcome by allegations of bad faith or malice, the existence of which ordinarily

cannot be resolved without engaging in discovery and eventual trial.” Id. (citations

omitted). Similarly, judicial immunity applies with full force where a judicial officer

is alleged to have conspired with other, non-judicial defendants to violate a

plaintiff’s constitutional civil rights. See, e.g., Dennis v. Sparks, 449 U.S. 24, 30-31

(1980).

      All of Judge Moran’s alleged conduct was of a traditional judicial nature, and

all of plaintiff’s dealings with Judge Moran took place in connection with her role as

a probate judge. Plaintiff does not seriously dispute that Judge Moran acted at all

material times in her capacity as a judge of the probate court, but rather argues

that Judge Moran in effect waived her right to claim judicial immunity through

allegedly making intentional misrepresentations and otherwise acting with malice

or in bad faith. However, as noted, judicial immunity is absolute, and applies even




      4   New Hampshire also recognizes the doctrine of absolute judicial immunity.
See, e.g., Gould v. Dir., N.H. Div. of Motor Vehicles, 138 N.H. 343, 346 (1994) (“all
judicial officers, when acting on subjects within their jurisdiction, are exempted
from civil prosecution for their acts . . . ; [such] immunity applies even when the
judge is accused of acting maliciously and corruptly”) (citations omitted); see also
Surprenant v. Mulcrone, 163 N.H. 529, 531 (2012).
                                            9
where a judicial officer allegedly acts with patent malice or bad faith, so long as the

complained-of actions were judicial and jurisdiction was not completely absent. See

Mireles, 502 U.S. at 12. For these reasons Judge Moran enjoys absolute judicial

immunity from suit in connection with all of plaintiff’s claims against her.

        Clerk Richardson similarly enjoys immunity from suit. The First Circuit has

observed that judicial immunity “attaches or does not attach depending on what

kind of action was performed rather than on who performed it.” Harper v. Begley,

37 F.3d 1484 (1st Cir. 1994) (quoting Acevedo-Cordero v. Cordero-Santiago, 958

F.2d 20, 23 (1st Cir. 1992)). Pursuant to the doctrine of judicial immunity,

“[a]bsolute immunity from damages . . . is extended to court officials other than

judges when the officials perform judicial functions. . . .” Id. (citing Antoine v. Byers

& Anderson, Inc., 508 U.S. 429, 436 (1993)); see also Slotnick v. Staviskey, 560 F.2d

31, 32 (1st Cir. 1977) (holding without significant analysis that judicial immunity

applies to clerks of court to the same extent as to judges); Sullivan v. Kelleher, 405

F.2d 486, 487 (1st Cir. 1968) (same).5




5   However, the First Circuit has also observed, apparently in dicta, that:

        While there is general agreement that court officials. . . who act at the
        behest of a judge or pursuant to a court order are entitled to absolute
        quasi-judicial immunity from suit as to those actions, the circuits are
        split regarding whether such officials are also entitled to absolute
        quasi-judicial immunity when acting within the scope of their
        employment, but not pursuant to the orders of a judge.

Forte v. Sullivan, 935 F.2d 1, 3 (1st Cir. 1991) (footnotes omitted). The Forte court
did not attempt to resolve the circuit-split that it identified.


                                           10
      The amended complaint does not contain clear and specific allegations of

Clerk Richardson’s allegedly wrongful conduct, but rather generally avers that

Clerk Richardson is liable to plaintiff because she either implemented or failed to

oppose Judge Moran’s decisions.6 As Clerk Richardson’s complained-of conduct

consisted entirely in assisting Judge Moran in connection with administration of

Elaine’s estate, she enjoys immunity from plaintiff’s claims in this action. See, e.g.,

Antoine, 508 U.S. at 436.

      For these reasons, the court grants the judicial defendants’ motion to dismiss

(doc. no. 23) and dismisses plaintiff’s claims against the judicial defendants with

prejudice. See, e.g., Del-Villar-Rosario v. P.R. DOJ, 573 F. Supp. 2d 496, 501

(D.P.R. 2008). The court therefore need not address the judicial defendants’

alternative arguments in favor of dismissal.



II.   Plaintiff’s Federal Claims

      A.     Conspiracy to Effect Deprivation of Civil Rights in Violation of 42
             U.S.C. § 1985(3)

      Plaintiff alleges in Count 1 of the amended complaint that all of the

individual defendants conspired to deprive him of his protected civil rights in




      6  The sole exception to this generality is a small handful of allegations that,
liberally construed in plaintiff’s favor, suggest that Clerk Richardson intentionally
lost certain exhibits that plaintiff believes he properly submitted to the probate
court. See doc. no. 4, ¶¶ 108, 185. Plaintiff concedes, however, that the probate
court later accepted those same exhibits into evidence. See id., ¶¶ 172-174. The
court does not find that the resulting brief delay in the probate court’s receipt of the
exhibits renders Clerk Richardson’s actions non-judicial in character.
                                           11
violation of 42 U.S.C. § 1985(3). The individual Bianco defendants and Attorney

Stewart move to dismiss plaintiff’s Section 1985(3) claim on the ground that

plaintiff has failed to allege the requisite discriminatory animus.

      A Section 1985(3) claim has four elements:

      First, the plaintiff must allege a conspiracy; second, he must allege a
      conspiratorial purpose to deprive the plaintiff of the equal protection of
      the laws; third, he must identify an overt act in furtherance of the
      conspiracy; and finally, he must show either injury to person or
      property, or a deprivation of a constitutionally protected right.

Parker v. Landry, 935 F3d 9, 17-18 (1st Cir. 2019) (modifications omitted) (quoting

Perez-Sanchez v. Pub. Bldg. Auth., 531 F.3d 104, 107 (1st Cir. 2008)). In addition,

however, “[i]t has long been established that a claim under § 1985(3) requires ‘some

racial, or perhaps otherwise class-based, invidiously discriminatory animus behind

the conspirators’ action.’” Perez-Sanchez, 531 F.3d at 107 (quoting Griffin v.

Breckenridge, 403 U.S. 88, 102 (1971)). The Supreme Court has explained that the

“predominant purpose” of Section 1985(3) is to combat animus against members of

racial minorities “and their supporters.” United Bhd. of Carpenters & Joiners,

Local 610 v. Scott, 463 US 825, 836 (1983). Accordingly, the Supreme Court has

declined to extend the scope of Section 1985(3) beyond racially motivated

conspiracies, see id. at 837, and has specifically found that Section 1985(3) does not

reach “conspiracies motivated by economic or commercial animus,” id. at 838.

Following Scott, nearly all circuit courts—including the First Circuit—have

declined to extend Section 1985(3) beyond invidious class-motivated conspiracies.

See Perez-Sanchez, 531 F3d at 109 (collecting cases).



                                          12
      Here, plaintiff alleges that the individual defendants conspired to defraud

him of his economic interest in Elaine’s estate. See doc. no. 4, ¶¶ 218-248. He does

not allege that he is a member of a racial minority or of any other class that has

historically been subject to invidious discrimination. See id. To the contrary, the

only motive for the conspiracy that may be gleaned from the amended complaint, if

any, is economic in nature. See id. Absent allegations of racial or otherwise

invidiously class-based animus, plaintiff cannot state a Section 1985(3) claim. See,

e.g., Perez-Sanchez, 531 F.3d at 109. Accordingly, the court grants the Bianco

defendants’ motion to dismiss (doc. no. 14) and Attorney Stewart’s motion to dismiss

(doc. no. 16) as to Count 1.



      B.     Deprivation of Fourteenth Amendment Equal Protection and Due
             Process Rights in Violation of 42 U.S.C. § 1983

      In Count 2, plaintiff alleges all individual defendants’ liability under Section

1983 for violating his Fourteenth Amendment rights of equal protection and due

process. The individual Bianco defendants and Attorney Stewart move to dismiss

Count 2 on the ground that they are private persons and that plaintiff has failed

adequately to allege that they acted under color of state law as required under

Section 1983. Attorney Stewart further argues, in the alternative, that plaintiff has

failed to allege an actionable deprivation of his equal protection or due process

rights.

      Section 1983 provides a remedy against persons who deprive a plaintiff of

constitutionally or federally secured rights while acting under color of state law.

                                          13
See 42 U.S.C. § 1983; see also Klunder v. Brown Univ., 778 F.3d 24, 30 (1st Cir.

2015) (quoting Santiago v. Puerto Rico, 655 F.3d 61, 68 (1st Cir. 2011)). “Although

a private party does not ordinarily act under the color of state law, a ‘plaintiff may

demonstrate state action by showing that a private party has conspired with state

actors to deprive him of a civil right.’” Webber v. Deck, 433 F. Supp. 3d 237, 246

(D.N.H. 2020) (quoting Arias v. City of Everett, CV 19-10537-JGD, 2019 WL

6528894, at *9 (D. Mass. Dec. 4, 2019)). Here, plaintiff argues that Attorney

Stewart is a state actor because the probate court appointed him to serve as special

administrator of Elaine’s estate. In addition, plaintiff argues that the individual

Bianco defendants and Attorney Stewart acted under color of state law because they

were engaged in a conspiracy to deprive him of his Fourteenth Amendment rights

with the judicial defendants, who are officers of the New Hampshire judiciary.

      The court rejects the argument that Attorney Stewart was a state actor by

virtue of his appointment as special administrator of Elaine’s estate. Courts have

routinely found that appointment by a court to serve as an estate administrator

does not transform a private party into a state actor. See Polk v. County of Dodson,

454 U.S. 312, 325 (1981); see also, e.g., Patterson v. Rodgers, 708 F. Supp. 2d 225,

238-39 (D. Conn. 2010) (attorneys appointed to acts as executors of estate are not

state actors); Cummings v. LaCorte, No. CIV 10-0051 (SDW), 2010 WL 2710589, at

*3 (D.N.J. July 7, 2010) (court-appointed administrator of estate not a state actor);

Keeney v. Donatelli, No. CIV. A.06-5403, 2007 WL 475818, at *2 (E.D. Pa. Feb. 9,

2007) (court-appointed administrator for an intestate is not a state actor for



                                          14
purposes of section 1983); Howard v. Brown, 738 F. Supp. 508, 509 (S.D. Ga. 1988)

(attorney acting as administrator and counsel for estate was not acting under color

of state law). The court therefore turns to the argument that Attorney Stewart and

the individual Bianco defendants acted under color of state law by conspiring with

the judicial defendants.

      To establish that a private party acted under color of state law by conspiring

with state actors, a plaintiff must plead “the relationship or nature of cooperation

between the state and a private individual . . . in some detail.” McGillicuddy v.

Clements, 746 F.2d 76, 77 (1st Cir. 1984) (quoting Glaros v. Perse, 628 F.2d 679,

685 (1st Cir. 1980) (emphasis original)). Speculation about what might have

occurred and general allegations of conspiracy or joint action with a state actor

without supporting allegations of specific underlying facts are insufficient to

establish that a private party acted under color of state law. See McGillicuddy, 746

F.2d at 78; Webber, 433 F. Supp. 3d at 247. Here, the only factual allegations

underlying plaintiff’s broadly alleged theory of conspiracy with the judicial

defendants are that: Judge Moran appointed Attorney Goldman rather than

plaintiff to serve as administrator of Elaine’s estate after Reginald’s death, see id.,

¶¶ 33, 46-48, 114, 124; that at plaintiff’s request Judge Moran appointed Attorney

Stewart to serve as special administrator following Attorney Goldman’s resignation,

see id., ¶¶ 53, 124; that Attorney Stewart did not report the full extent of his

investigation to plaintiff or to the probate court, see id., ¶¶ 77-102, 110-113, 115-

117, 135-138, 145-146; that Attorney Stewart failed to take action in his capacity as



                                           15
special administrator of Elaine’s estate either to secure Judge Moran’s

disqualification or to investigate the Bianco defendants, see id., ¶¶ 118-119, 139-

140, 142; that Attorney Goldman wrote two letters to Attorney Stewart offering to

assist with Attorney Stewart’s transition to the role of special administrator and

thanking him in closing for his “consideration,” id., ¶¶ 143-144; and that Judge

Moran “acted pleased with special administrator Attorney Stewart’s legal work” in

facilitating negotiated resolution of disputes regarding Elaine’s estate, id., ¶ 154.

These factual allegations, together with the other allegations of the amended

complaint, fall well short of establishing an agreement among the defendants to

violate plaintiff’s rights, let alone describing the nature of defendants’ cooperation

in furtherance of such an agreement. Plaintiff’s allegations are therefore

insufficient to support his theory that the private individual defendants acted under

color of state law.

       Even if plaintiff had adequately alleged that Attorney Stewart and the

individual Bianco defendants acted under color of state law, he has failed to allege

an actionable deprivation of his equal protection or due process rights under the

Fourteenth Amendment. “To establish an equal protection claim, a plaintiff needs

to allege facts showing that ‘(1) the [plaintiff], compared with others similarly

situated, was selectively treated; and (2) . . . such selective treatment was based on

impermissible considerations such as race, religion, intent to inhibit or punish the

exercise of constitutional rights, or malicious or bad faith intent to injure a person.’”

Davis v. Coakley, 802 F3d 128, 132-33 (1st Cir. 2015) (quoting Rubinovitz v. Rogato,



                                           16
60 F.3d 906, 910 (1st Cir. 1995)). Plaintiff does not allege that persons similarly

situated to him received different treatment from the defendants, nor does he

plausibly allege any impermissible basis upon which he was singled out for selective

treatment. Accordingly, he has not alleged an actionable Equal Protection

violation.

      “To state a procedural due process claim under § 1983, the plaintiff must

allege facts which, if true, establish that the plaintiff (1) had a property interest of

constitutional magnitude and (2) was deprived of that property interest without due

process of law.” Clukey v. Town of Camden, 717 F.3d 52, 55-56 (1st Cir. 2013)

(citing García-Rubiera v. Fortuño, 665 F.3d 261, 270 (1st Cir. 2011)). Here, the

court has no difficulty in finding that plaintiff had a constitutionally protected

property interest in Elaine’s estate. However, plaintiff has not clearly alleged that

any defendant before this court deprived him of his interest in the estate. As noted,

plaintiff is currently the estate’s sole beneficiary as well as its administrator. The

only impairment of plaintiff’s interest in the estate that can be gleaned from the

amended complaint is Reginald’s alleged conversion of some of its assets before his

death in April 2017. Perhaps more critically, the first amended complaint does not

identify any process due to plaintiff in connection with any such deprivation that he

did not receive or that any defendant prevented him from pursuing. To the

contrary, plaintiff alleges that the probate court held a series of hearings at which

plaintiff was permitted to appear and to present evidence. Plaintiff may disagree

with the outcome of some of the probate court’s proceedings, but it is well settled



                                           17
that “[t]he constitutional right to due process protects a person’s right to be heard,

but does not guarantee a right to any particular outcome once he . . . has been

heard.” Johnson v. Prospect Mountain JMA Sch. Dist. SAU 301, No. 13-CV-207-

LM, 2014 WL 2588952, at *7 (D.N.H. June 9, 2014). Plaintiff has thus failed to

allege an actionable violation of his Fourteenth Amendment procedural due process

rights.

       For all of these reasons, the court grants the Bianco defendants’ motion to

dismiss (doc. no. 14) and Attorney Stewart’s motion to dismiss (doc. no. 16) as to

Count 2.



III.   Plaintiff’s State-Law Claims

       Because the federal courts are courts of limited jurisdiction, see

Commonwealth Sch., Inc. v. Commonwealth Acad. Holdings LLC, 994 F3d 77, 84

(1st Cir. 2021), when the presence of federal causes of action is the sole basis for the

court’s exercise of subject matter jurisdiction, it is generally appropriate to dismiss

state-law claims for lack of jurisdiction following dismissal of all federal claims. See

28 U.S.C. § 1367(c)(3) (“[t]he district courts may decline to exercise supplemental

jurisdiction over a [state-law] claim ... if... the district court has dismissed all claims

over which it has original jurisdiction”); Lares Grp., II v. Tobin, 221 F3d 41, 45 (1st

Cir 2000); see also, e.g., Carnegie-Mellon Univ. v Cohill, 484 U.S. 343, 350 n.7

(1988); Dispensa v. Nat'l Conf. of Cath. Bishops, No. 19-CV-556-LM, 2020 WL

2573013, at *12 (D.N.H. May 21, 2020).



                                            18
      Here, because all of the parties are New Hampshire residents, diversity

jurisdiction is not available over this action. Moreover, for the reasons discussed

above, plaintiff has not stated any viable federal claim. At this early stage of these

proceedings, it is therefore appropriate to dismiss plaintiff’s state-law claims

without prejudice to his right to refile them in state court. Accordingly, the court

declines to exercise supplemental jurisdiction over plaintiff’s state-law claims and

dismisses them without prejudice for lack of subject-matter jurisdiction.



                                   CONCLUSION

      For the reasons set forth above, the Bianco defendants’ motion to dismiss

(doc. no. 14), Attorney Stewart’s motion to dismiss (doc. no. 16), and the judicial

defendants’ motion to dismiss (doc. no. 23) are granted. To the extent alleged

against the judicial defendants, plaintiff’s claims are dismissed with prejudice on

grounds of absolute judicial immunity. To the extent alleged against the Bianco

defendants and Attorney Stewart, plaintiff’s federal claims are dismissed with

prejudice for failure to state a claim and plaintiff’s state-law claims are dismissed

without prejudice for lack of federal subject-matter jurisdiction.

      SO ORDERED.



                                        __________________________
                                        Landya McCafferty
                                        United States District Judge

July 14, 2021
cc: Counsel of Record

                                          19
